Case 1:17-cv-01167-JEB Document 100 Filed 08/29/19 Page 1 of 1

AO 458 (Rev. 06/09) Appearance of Counsel

 

UNITED STATES DISTRICT COURT

 

 

for the
District of Columbia [|
Cable News Network, Inc. )
Plaintiff )
Vv. ) Case No. 1:17-cv-01167-JEB
Federal Bureau of Investigation )
Defendant )

APPEARANCE OF COUNSEL

To: The clerk of court and all parties of record
I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

Plaintiff Cable News Network, Inc.

 

Date: 08/29/2019 /s/ Matthew E. Kelley

 

Attorney’s signature

Matthew E. Kelley, No. 1018126

 

Printed name and bar number
Ballard Spahr LLP
1909 K Street, NW

12th Floor
Washington, DC 20006

 

Address

kelleym@ballardspahr.com

 

E-mail address

(202) 508-1112

 

Telephone number

(202) 661-2299

 

FAX number
